Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed January 5, 2006








Petition for Writ of Habeas Corpus Dismissed and
Memorandum Opinion filed January 5, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01219-CV
____________
 
IN RE MARCUS O. WILLIAMS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 8, 2005, relator, Marcus
O. Williams, filed a petition for writ of habeas corpus in this Court.  See Tex.
Gov=t Code Ann. ' 22.221(d) (Vernon 2005); see also Tex. R. App. P. 52.  Relator sought relief from an order of
contempt and commitment issued on May 23, 2005, in trial court cause number
97-20418, in the 245th District Court in Harris County, Texas.  On December 9, 2005, this Court granted
relief, pending final determination of the cause, and conditionally ordered
relator released on a $500.00 bond during the pendency of this proceeding.
On January 3, 2006, relator and the real party in interest
filed a joint motion to dismiss this petition for writ of habeas corpus because
the parties have reached a settlement agreement concerning the underlying
contempt order.  Accordingly, we grant
the parties= motion and dismiss the petition.




We order relator, Marcus O. Williams, released from the bond
set by this Court on December 9, 2005. 
In accordance with the settlement agreement, we further order the return
of the $500.00 cash bond to relator=s surety.  All costs of this proceeding shall be taxed
against the party by whom incurred.  
 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed January 5, 2006.
Panel consists of Chief Justice
Hedges and Justices Hudson and Frost.